AMENDMENT NO. 1 TO THE

CAROLINA FINANCIAL CORPORATION

2013 EQUITY INCENTIVE PLAN

 

W I T N E S S E T H:

 

WHEREAS, Carolina Financial Corporation (the “Company”) previously established
the Carolina Financial Corporation 2013 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, Section 10 of the Plan permits the Board of Directors of the Company to
amend the Plan as set forth herein.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of 21, as follows:

 

1.                  Section 1 of the Plan is hereby amended by adding the
following at subsection (y) and renumbering subsections (y), (z), and (aa) of
Section 1 of the Plan accordingly as (z), (aa) and (bb):

 

(y) “Restricted Stock Unit” means a right granted pursuant to Section 7 of the
Plan and denominated in Shares that will be settled, subject to the terms and
conditions of the Restricted Stock Units, in cash, Shares, or a combination of
both, based upon the Fair Market Value of a specified number of Shares.

2.                  Section 4 of the Plan is hereby amended by adding the words
“and Restricted Stock Units” after the words “Restricted Stock.”

 

3.                  Section 7 of the Plan is hereby by deleted in its entirety
and replaced with the following:

 

Section 7.      Restricted Stock; Restricted Stock Units.

(a)      In general. Awards of Restricted Stock and Restricted Stock Units may
be granted either alone or in addition to other Awards granted under the Plan.
The Administrator shall determine the Eligible Recipients to whom, and the time
or times at which, awards of Restricted Stock or Restricted Stock Units shall be
made; the number of Shares to be awarded with respect to an Award of Restricted
Stock or Restricted Stock Units; and the Restricted Period (as defined in
Section 7(c) of this Plan) applicable to an Award of Restricted Stock or
Restricted Stock Units. Award Agreements with respect to Restricted Stock or
Restricted Stock Units shall be in such form as the Administrator may from time
to time approve, and the provisions of Awards of Restricted Stock or Restricted
Stock Units need not be the same with respect to each Participant. An Award of
Restricted Stock or Restricted Stock Units shall be subject to such terms and
conditions not inconsistent with the Plan as the Administrator shall impose and
shall be evidenced by an Award Agreement.

(b)      Stock Certificates. Subject to Section 7(c) below, with respect to each
Participant who is granted an Award of Restricted Stock, the Company shall
either (i) issue a stock certificate in respect of such Award of Restricted
Stock, which certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable tom such Award of Restricted Stock; or (ii) enter such
Award of Restricted Stock in book entry form (with appropriate restrictions
noted with respect thereto), such method to be determined by the Administrator
in its sole discretion. The Company may require that any stock certificates
evidencing Restricted Stock granted under the Plan be held in the custody of the
Company until the restrictions thereon shall have lapsed, and that, as a
condition of any Award of Restricted Stock, the Participant shall have delivered
a stock power, endorsed in blank, relating to the Shares covered by such Award
of Restricted Stock.



 

 

(c)      Restrictions and Conditions Applicable to Restricted Stock. An Award of
Restricted Stock granted pursuant to this Section 7 shall be subject to the
following restrictions and conditions:

(i)      Subject to the provisions of the Plan and the Award Agreement governing
any such Award of Restricted Stock, during such period as may be set by the
Administrator commencing on the date of grant of the Award, the Participant
shall not be permitted to sell, transfer, pledge, or assign such Shares of
Restricted Stock (such period, the “Restricted Period”); provided, however, that
the Administrator may, in its sole discretion, provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion. Notwithstanding the
preceding provision of this section, the Administrator may not take any action
described in this section (i) with respect to an Award that has been granted to
a “covered Employee” (within the meaning of Treasury Regulation Section
1.162-27(c)(2)) if such Award is intended to meet the exception for
performance-based compensation under Section 162(m) of the Code, or (ii) if such
action shall cause any Award hereunder which is or becomes subject to Section
409A of the Code to fail to comply with the requirements of Section 409A of the
Code. Such restrictions shall be determined by the Administrator in its sole
discretion, and the Administrator may provide that such restrictions lapse upon
(1) the attainment of one or more Performance Goals established by the
Administrator, (2) the Participant’s continued employment with the Company or
any subsidiary, or continued service as a director, consultant or advisor of the
Company or any subsidiary, for a specified period of time, (3) the occurrence of
any other event or the satisfaction of any other condition specified by the
Administrator in its sole discretion, or (4) a combination of any of the
foregoing.

(ii)      Subject to paragraph (b) of Section 12 of the Plan and/or unless
otherwise provided in an Award Agreement, a Participant awarded Restricted Stock
under the Plan generally shall have the rights of a shareholder of the Company
with respect to such Restricted Stock during the Restricted Period (including,
without limitation, the right to vote the Restricted Stock and to receive
dividends thereon).

(d)      Terms and Conditions for Restricted Stock Units. The Committee shall,
prior to or at the time of grant, condition the vesting of Restricted Stock
Units upon the (A) continued service of the applicable Participant, (B) the
attainment of Performance Goals, or (C) the attainment of Performance Goals and
the continued service of the applicable Participant. In the event that the
Committee conditions the grant or vesting of Restricted Stock Units upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant, the Committee may, prior to or
at the time of grant, designate the Restricted Stock Units as a qualified
performance-based award. The conditions for grant or vesting and the other
provisions of Restricted Stock Units (including without limitation any
applicable Performance Goals) need not be the same with respect to each
Participant. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest, or at a later time specified by the Committee in
the applicable Agreement. In addition, subject to the provisions of this Plan
and the applicable Agreement, during the restriction period, if any, set by the
Committee, the Participant shall not be permitted to sell, assign, transfer,
pledge or otherwise encumber Restricted Stock Units.

 



 

 

4.                  Section 12(d) of the Plan is hereby amended by adding, in
each case, the words “or Restricted Stock Units” after the words “Restricted
Stock.”

 

5.                  This Amendment shall be effective as of the date set forth
above. Except as amended hereby, the Plan shall remain in full force and effect.

 

 

[Signatures on Following Page]

 



 

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan to
be executed as of January 21, 2015 in accordance with the authority provided by
the Board of Directors.

 

CAROLINA FINANCIAL CORPORATION

 



  By: /s/ William A. Gehman, III     Name: William A. Gehman, III     Title:
Chief Financial Officer  





 

